356 F.2d 922
66-1 USTC  P 9266
Robert L. WELLS, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 15561.
United States Court of Appeals Third Circuit.
Argued Feb. 8, 1966.Decided Feb. 24, 1966.

Robert S. Price, Philadelphia, Pa.  (Robert L. Wells, Philadelphia, Pa., pro se, on the brief), for petitioner.
Carolyn R. Just, Atty., Dept. of Justice, Tax Div., Washington, D.C.  (Richard M. Roberts, Acting Asst. Atty. Gen., Lee A. Jackson, I. Henry Kutz, Attys., Dept. of Justice, Washington, D.C., on the brief), for respondent.
Before McLAUGHLIN, FORMAN and GANEY, Circuit Judges.
PER CURIAM.


1
In February 1961, taxpayer, living and working in Chicago, Ill., accepted a position with a new employer in Philadelphia, Pa.  He moved to the latter city at that time and took up his new work.  The new employer, in accordance with its policy and its employment agreement with taxpayer, paid for the moving of taxpayer's belongings to Philadelphia, including partial payment of federal income taxes and F.I.C.A. taxes on such expenses.  Taxpayer had some further moving expenses, loss on a Chicago apartment lease deposit, travel, hotel and other living expenses in Philadelphia.


2
In our judgment the Tax Court was clearly right in holding (1) that the reimbursement of moving expense from his new employer was gross income to the taxpayer; (2) that taxpayer could not deduct from his 1961 income said reimbursement or the moving expense to taxpayer exceeding the reimbursement.


3
The decision of the Tax Court will be affirmed.